In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-21-00050-CV
        ___________________________

IN THE INTEREST OF L.D. AND A.D., CHILDREN




     On Appeal from the 393rd District Court
            Denton County, Texas
         Trial Court No. 21-0275-393


  Before Wallach, J.; Sudderth, C.J.; and Walker, J.
        Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant H.N. (Mother) attempts to appeal from the trial court’s order

appointing the Texas Department of Family and Protective Services (the Department)

the temporary managing conservator of her children L.D. and A.D. The trial court

issued the temporary order after a full adversary hearing under Texas Family Code

Section 262.201. See Tex. Fam. Code Ann. § 262.201. We notified the parties of our

concern that we lack jurisdiction over this appeal because the challenged order does

not appear to be a final judgment or an appealable, interlocutory order. See Tex. R.

App. P. 42.3. We informed the parties that we could dismiss the appeal absent a

timely response showing grounds for continuing the appeal. See Tex. R. App. P. 44.3.

Mother responded that a petition for writ of mandamus is the appropriate vehicle for

challenging a temporary order in a suit affecting the parent–child relationship

(SAPCR). See In re Pate, 407 S.W.3d 416, 418 (Tex. App.—Houston [14th Dist.] 2013,

orig. proceeding). However, Mother has not filed a mandamus petition, nor has she

asked us to construe this appeal as a mandamus proceeding.

      We may consider appeals only from final judgments or from interlocutory

orders made immediately appealable by the Texas Legislature. See Bonsmara Nat. Beef

Co. v. Hart of Tex. Cattle Feeders, LLC, 603 S.W.3d 385, 390 (Tex. 2020). Temporary

orders entered in a SAPCR are not appealable, interlocutory orders. Tex. Fam. Code

Ann. § 105.001(e); Dancy v. Daggett, 815 S.W.2d 548, 549 (Tex. 1991) (orig. proceeding)

(per curiam) (op. on reh’g); In re K.S., No. 02-20-00409-CV, 2021 WL 126596, at

                                          2
*1 (Tex. App.—Fort Worth Jan. 14, 2021, no pet. h.) (per curiam) (mem. op.). This

rule applies to temporary orders issued after full adversary hearings in suits filed by

the Department. McLane v. Dep’t of Family & Protective Servs., No. 01-08-00363-CV,

2009 WL 1025730, at *1 (Tex. App.—Houston [1st Dist.] Apr. 9, 2009, no pet.)

(mem. op.); see Tex. Fam. Code Ann. §§ 105.001(e), 262.201(j) (referencing Chapter

105 of the Family Code).

      Thus, we do not have jurisdiction over Mother’s attempted appeal, and we

dismiss it. See Tex. R. App. P. 42.3, 43.2(f); McLane, 2009 WL 1025730, at *1. We

dismiss Mother’s April 6, 2021 motion to dismiss the appeal as moot.

                                                     Per Curiam

Delivered: April 15, 2021




                                          3